Title: From Thomas Jefferson to Alexander Donald, 13 May 1791
From: Jefferson, Thomas
To: Donald, Alexander



Dear Sir
Philadelphia May 13. 1791.

My public occupations rarely permit me to take up the pen of private correspondence. I have still therefore to acknoledge the reciept of your favors of Oct. 5. 25. and Jan. 6. I find that at the date of the last you had not yet received mine of Nov. 25. covering a letter to Mr. Short. This I hope has fulfilled your wish as far as the unsettled state of things in France permitted. The farms being put down, and nothing else put up as far as I yet know, I think the general letter to Mr. Short was the best measure I could adopt. When a Regie shall be established, if there be among them any acquaintance of mine I shall give you a letter to him with that pleasure it ever gives me to be useful to you. I find as I advance in  life I become less capable of acquiring new affections and therefore I love to hang by my old ones. In general I shall endeavor to impress on the French government the policy of recieving no tobacco from this country, but directly, and in French or American bottoms; therefore my efforts to serve you must be consistent with that idea.—Tobacco is low in Virginia, but I have sold mine here for 5. dollars, from which deduct half a dollar the expence of bringing it here. Wheat has been generally at a dollar and from that to a French crown, at this place, through the winter. The spring has been rather dry; however the new crops of grain have not suffered, materially. We have no public news worth detailing. Deaths in Virginia are Colo. Harrison of Barclay, Turner Southall, J. Dixon the printer, Colo. Overton of Hanover. The marriage of Mr. Tucker with Mrs. Carter of Corotoman, taken place or about to take place, is perhaps new to you. To this I will add what is not new, that I am with great & sincere esteem Dear Sir Your friend & servt,

Th: Jefferson


Bordeaux wines.
1. Red. There are 4. crops which are best and dearest, to wit Chateau-Margaux, all engaged to Jernon a merchant. Tour de Segur belonging to Monsieur Miromenil, 125. tons. Hautbrion, two thirds of which are engaged; the other third belongs to the Count de Toulouse at Toulouse, and De la Fite belonging to the President Pichard at Bordeaux. The last are in perfection at 3. years old, the three first not till 4. years. They cost about 1500.? the tun when new, and from 2000.? to 2400.? when ready for drinking.—The best red wines after the 4. crops are Rozan belonging to Madame de Rozan (who supplies me), Dabbadie ou Lionville, la Rose, Quirouen, Durfort. These cost 1000.? new, and I believe 1500.? to 1750.? fit for use. These wines are so nearly equal to the 4. crops that I do not believe any man can distinguish them when drank separately.
2. White wines. The wines made in the Canton of Grave are most esteemed at Bordeaux. The best crops are 1. Pontac belonging to M. de Lamont, 400.₶ the ton, new. 2. St. Brise belonging to M. de Pontac, 350.₶ the ton new. 3. de Carbonius belonging to the Benedictine monks. They never sell new, and when old they get 800.₶ the ton.—But the white wines made in the three parishes above Grave are more esteemed at Paris than the vins de Grave. These are 1. Sauterne, the best of all, belonging to M. de Luz-Saluce (who supplies me) 300.₶ the ton new and 600.₶ old. 2. Prignac. The  best is the President du Roy[’s]. Same price. 3. Barsac. Best is the President Pichard’s. Same price.
Add to all these prices 5. sous for bottles and bottling. You have no occasion for a letter. The only introduction and the sufficient one is the cash. If you should apply to Madame de Rosan or Monsieur de Luz-Saluce, if their stock of good wine should be low, it may add an inducement to them to name me. In all cases the owner is the person to be applied to. He will either send you none, or good. He never adulterates, because he would be a felo de se to do it. All the persons live at Bordeaux where not otherwise mentioned.

